DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraide (U.S. PG Pub 2016/0282627) in view of Brin et al. (U.S. PG Pub 2013/0038510) in view of Tatsuta et al. (U.S. PG Pub 2018/0031847).

Regarding Claim 1, Hiraide teaches a head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) comprising: 
a display (Figures 2 - 16, Element 80.  Paragraph 47) located within each of temples (Seen in Figure 16) at left and right temporal regions (Seen in Figure 16) of a wearer respectively to display (Figures 2 - 16, Element 80.  Paragraph 47) an image; 
a light guider (Figures 1 - 16, Elements 20a and 20b.  Paragraph 39) located within each of rims (Seen in Figures 1 – 16) respectively to emit the image displayed on the display (Figures 2 - 16, Element 80.  Paragraph 47) to an eye of the wearer, the light guider (Figures 1 - 16, Elements 20a and 20b.  Paragraph 39) including a first reflecting plate (Figure 13, Element S15.  Paragraph 66) and a second reflecting plate (Figure 13, Element S12.  Paragraph 66), the first reflecting plate (Figure 13, Element S15.  Paragraph 66) located at one end of each of the rims (Seen in Figure 13) to guide an image light in a direction toward a bridge (Figures 1 - 16, Element 107a.  Paragraph 42) between the rims (Seen in Figure 13) and the second reflecting plate (Figure 13, Element S12.  Paragraph 66) located at the other end of each of the rims (Seen in Figure 13) to reflect the image light toward the eye of the wearer (Seen in Figure 16); 
a housing (Figures 1 - 16, Elements 105a and 105b.  Paragraph 39) including an optical system (Figures 1 - 16, Element 39.  Paragraph 47) , the optical system (Figures 1 - 16, Element 39.  Paragraph 47) located within each of the temples (Seen in Figure 16) at the left and right temporal regions (Seen in Figure 16) of the wearer respectively to guide the image light of the image displayed on the display (Figures 2 - 16, Element 80.  Paragraph 47) to the light guider (Figures 1 - 16, Elements 20a and 20b.  Paragraph 39), the optical system (Figures 1 - 16, Element 39.  Paragraph 47) including an image rotation optical structure (Figures 7A - 15, Element LL3.  Paragraphs 61 - 62), a relay optical structure (Figures 7A - 15, Element LL2.  Paragraph 61), and an adjustable optical structure (Figures 7A - 15, Element LL1.  Paragraphs 61 - 62); and 
an adjuster (Figures 3A - 16, Element 40.  Paragraph 45) provided in the bridge (Figures 1 - 16, Element 107a.  Paragraph 42) on a side of the light guider (Figures 1 - 16, Elements 20a and 20b.  Paragraph 39) opposite to the optical system (Figures 1 - 16, Element 39.  Paragraph 47).
Hiraide is silent with regards to the adjuster provided to bend the housing on a side opposite to a face of the wearer, wherein the adjuster comprises a torsion spring or a rubber member, and a length of an optical path between the display and the second reflecting plate remains constant when the adjuster is deformed.
Brin et al. teach the adjuster (Figure 1 – 3, Elements 120, 122, and 125.  Paragraphs 17 and 29) provided to bend the housing on a side opposite to (Seen in Figure 2) a face of the wearer, and a length (Seen in Figure 2) of an optical path (Paragraph 18) between the display (Figure 2, Element 205.  Paragraph 18) and the second reflecting plate (Figure 2, Element 105.  Paragraph 18) remains constant when the adjuster (Figure 1 – 3, Elements 120, 122, and 125.  Paragraphs 17 and 29) is deformed (Seen in Figures 2 and 3).
It would have been obvious to a person ordinary skill in the art to modify the teachings of the head-mounted display of Hiraide with the bendable adjuster of Brin et al.  The motivation to modify the teachings of Hiraide with the teachings of Brin et al. is to provide a heads up display that can compensate for deformation due to misuse, poor fit, nonsymmetrical facial features to improve user experience, as taught by Brin et al. (Paragraph 15).
Tatsuta et al. teach wherein the adjuster comprises a torsion spring or a rubber member (Paragraph 74).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head-mounted display of Hiraide and the bendable adjuster of Brin et al. with the bridge adjuster of Tatsuta et al.  The motivation to modify the teachings of Hiraide and Brin et al. with the teachings of Tatsuta et al. is to allow adjustment of the eyepoint for the user by changing the shape of the intervening portion, as taught by Tatsuta et al. (Paragraph 75).

Regarding Claim 2, Hiraide in view of Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) according to Claim 1 (See Above).  Hiraide is silent with regards to wherein the adjuster is formed of an elastic member.

Brin et al. teach wherein the adjuster (Figure 1 – 3, Elements 120, 122, and 125.  Paragraphs 17 and 29) is formed of an elastic member (Paragraph 19).
It would have been obvious to a person ordinary skill in the art to modify the teachings of the head-mounted display of Hiraide with the bendable adjuster of Brin et al.  The motivation to modify the teachings of Hiraide with the teachings of Brin et al. is to provide a heads up display that can compensate for deformation due to misuse, poor fit, nonsymmetrical facial features to improve user experience, as taught by Brin et al. (Paragraph 15).

Regarding Claim 3, Hiraide in view of Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) according to Claim 1 (See Above).  Hiraide is silent with regards to wherein the adjuster has a bending stress smaller than a bending stress of the housing.
Brin et al. teach wherein the adjuster (Figure 1 – 3, Elements 120, 122, and 125.  Paragraphs 17 and 29) has a bending stress smaller than (Paragraph 16.  Brin et al. discloses “For example, if a binocular HMD is too narrow for a given user's head, the user's head will assert outward forces on each of the ear arms of the binocular HMD causing the ear arms to spread, thereby flexing the frontal display section about the nose bridge (Paragraph 16).”  The fact that the glasses will flex about the nose bridge means that the bending stress is smaller than the rest of the housing.) a bending stress of the housing (Element frame.  Paragraph 17).
It would have been obvious to a person ordinary skill in the art to modify the teachings of the head-mounted display of Hiraide with the bendable adjuster of Brin et al.  The motivation to modify the teachings of Hiraide with the teachings of Brin et al. is to provide a heads up display that can compensate for deformation due to misuse, poor fit, nonsymmetrical facial features to improve user experience, as taught by Brin et al. (Paragraph 15).

Regarding Claim 4, Hiraide in view of Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) according to Claim 1 (See Above).  Hiraide is silent with regards to wherein the adjuster is provided near a temporal region of the wearer when the wearer has worn the head-mounted display device.
Brin et al. teach wherein the adjuster (Figures 1 - 3, Elements 120, 122, and 125.  Paragraphs 17 and 29) is provided near a temporal region (Seen in Figure 2) of the wearer when the wearer has worn the head-mounted display device (Figure 1, Element 100.  Paragraph 17).
It would have been obvious to a person ordinary skill in the art to modify the teachings of the head-mounted display of Hiraide with the bendable adjuster of Brin et al.  The motivation to modify the teachings of Hiraide with the teachings of Brin et al. is to provide a heads up display that can compensate for deformation due to misuse, poor fit, nonsymmetrical facial features to improve user experience, as taught by Brin et al. (Paragraph 15).

Regarding Claim 5, Hiraide in view of Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) according to Claim 1 (See Above).  Hiraide is silent with regards to wherein the head-mounted display device has a shape of eyeglasses including the rims, and the adjuster is provided in a bridge coupling the rims.
Brin et al. teach wherein the head-mounted display device (Figure 1, Element 100.  Paragraph 17) has a shape of eyeglasses (Seen in Figures 1 – 3) including the rims (Figure 1, Elements 135 and 140.  Paragraph 17), and the adjuster (Figures 1 - 3, Elements 120, 122, and 125.  Paragraphs 17 and 29) is provided in (Seen in Figure 1) a bridge (Figure 1, Element 145.  Paragraph 17) coupling the rims (Figure 1, Elements 135 and 140.  Paragraph 17).
It would have been obvious to a person ordinary skill in the art to modify the teachings of the head-mounted display of Hiraide with the bendable adjuster of Brin et al.  The motivation to modify the teachings of Hiraide with the teachings of Brin et al. is to provide a heads up display that can compensate for deformation due to misuse, poor fit, nonsymmetrical facial features to improve user experience, as taught by Brin et al. (Paragraph 15).

Regarding Claim 6, Hiraide in view of Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) according to Claim 1 (See Above).  Hiraide teaches wherein the display is disposed in a vertically long state (Element D2.  Paragraph 47) and displays an image of which a laterally long state (Element D1.  Paragraph 47) is a normally visually recognized state, and 
the optical system includes an image rotation optical element (Figures 5 – 7B, Element RP.  Paragraph 51) to rotate a vertically long image (Element D2.  Paragraph 47) displayed on the display element to form a laterally long image (Element D1.  Paragraph 47), and to form an intermediate image of the rotated laterally long image (Element D1.  Paragraph 47) at least once to guide the generated intermediate image to the light guider (Figure 5, Element 70.  Paragraph 46).

Regarding Claim 13, Hiraide in view of Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) according to Claim 1 (See Above).  Hiraide teaches wherein the display (Figures 2 - 16, Element 80.  Paragraph 47) and the light guider (Figures 1 - 16, Elements 20a and 20b.  Paragraph 39) are spaced apart from each other by a length of (Seen in Figure 13) an optical path (Figures 1 - 16, Element 39.  Paragraph 47) of the optical system (Figures 1 - 16, Element 39.  Paragraph 47).

Regarding Claim 14, Hiraide in view of Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) according to Claim 1 (See Above), wherein the relay optical structure (Figures 7A - 15, Element LL2.  Paragraph 61) forms an intermediate image (Paragraph 66) of the image light from the display (Figures 2 - 16, Element 80.  Paragraph 47) at a focus point (Paragraph 66) of the adjustable optical structure (Figures 7A - 15, Element LL1.  Paragraphs 61 - 62), and the adjustable optical structure (Figures 7A - 15, Element LL1.  Paragraphs 61 - 62) causes image light of the intermediate image (Paragraph 66) to be incident on the light guider (Figures 1 - 16, Elements 20a and 20b.  Paragraph 39) as substantially parallel light.

Regarding Claim 15, Hiraide in view of Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) according to Claim 1 (See Above).  Hiraide teaches positional relationship (Seen in Figure 13) between the optical system (Figures 1 - 16, Element 39.  Paragraph 47) in the housing (Figures 1 - 16, Elements 105a and 105b.  Paragraph 39) and the light guider (Figures 1 - 16, Elements 20a and 20b.  Paragraph 39).
Hiraide is silent with regards to wherein positional relationship between the optical system in the housing and the light guider remains constant when the adjuster is deformed.
Brin et al. teach wherein positional relationship (Seen in Figure 2) between the optical system (Paragraph 18) in the housing and the light guider (Figure 2, Element 105.  Paragraph 18) remains constant (Seen in Figure 2) when the adjuster (Figure 1 – 3, Elements 120, 122, and 125.  Paragraphs 17 and 29) is deformed (Seen in Figures 2 and 3).
It would have been obvious to a person ordinary skill in the art to modify the teachings of the head-mounted display of Hiraide with the bendable adjuster of Brin et al.  The motivation to modify the teachings of Hiraide with the teachings of Brin et al. is to provide a heads up display that can compensate for deformation due to misuse, poor fit, nonsymmetrical facial features to improve user experience, as taught by Brin et al. (Paragraph 15).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraide (U.S. PG Pub 2016/0282627) in view of Brin et al. (U.S. PG Pub 2013/0038510) in view of Tatsuta et al. (U.S. PG Pub 2018/0031847) in view of Tilleman et al. (U.S. PG Pub 2011/0157707).

Regarding Claim 7, Hiraide in view of Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) according to Claim 6 (See Above).  Hiraide is silent with regards to wherein the image rotation optical element includes a pair of wedge prisms and a mirror member.
Tilleman et al. teaches wherein the image rotation optical element (Figure 1, Elements 120 and 126.  Paragraphs 20 – 21) includes a pair of wedge prisms (Figure 1, Element 120.  Paragraph 20) and a mirror member (Figure 1, Element 126.  Paragraph 21).
Hiraide teach a device which is different from the claimed interface apparatus by the substitution of the step(s) of the image rotation optical element including a pair of wedge prisms and a mirror member.  Tilleman et al. teach the substituted step(s) of the image rotation optical element including a pair of wedge prisms and a mirror member and their functions were known in the art to provide image rotation.
The image rotation optical element of Hiraide could have been substituted wedge prisms and a mirror member as taught by Tilleman et al. and the results would have been predictable and resulted in the image rotation optical element including a pair of wedge prisms and a mirror member.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraide (U.S. PG Pub 2016/0282627) in view of Brin et al. (U.S. PG Pub 2013/0038510) in view of Tatsuta et al. (U.S. PG Pub 2018/0031847) in view of Sudo (U.S. Patent No. 5,880,883).

Regarding Claim 8, Hiraide in view of Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) according to Claim 6 (See Above).  Hiraide is silent with regards to wherein the image rotation optical element includes a pair of sheet-shaped prism arrays and a mirror member.
Sudo teaches wherein the image rotation optical element (Figures 21A and 21B.  Column 13, Lines 10 – 23) includes a pair of sheet-shaped prism arrays (Figures 21A and 21B, Elements M1 and M3.  Column 13, Lines 10 – 23) and a mirror member (Figures 21A and 21B, Element M2.  Column 13, Lines 10 – 23).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head-mounted display of Hiraide, the bendable adjuster of Brin et al., and the bridge adjuster of Tatsuta et al. with the optical system of Sudo.  The motivation to modify the teachings of Hiraide, Brin et al., and Tatsuta et al. with the teachings of Sudo is to improve observability of an image, as taught by Sudo (Column 3, Lines 24 – 28).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraide (U.S. PG Pub 2016/0282627) in view of Brin et al. (U.S. PG Pub 2013/0038510) in view of Tatsuta et al. (U.S. PG Pub 2018/0031847) in view of Johnson (U.S. PG Pub 2005/0018279).

Regarding Claim 9, Hiraide in view of Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) according to Claim 6 (See Above).  Hiraide is silent with regards to wherein the image rotation optical element includes a Dove prism.
Johnson teaches wherein the image rotation optical element (Figure 6, Element 86.  Paragraph 59) includes a Dove prism (Paragraph 59).
Hiraide teach a device which is different from the claimed interface apparatus by the substitution of the step(s) of the image rotation optical element being a Dove prism.  Johnson teach the substituted step(s) of the image rotation optical element being a Dove prism and their functions were known in the art to provide image rotation.
The image rotation optical element of Hiraide could have been substituted with Dove prism as taught by Johnson and the results would have been predictable and resulted in the image rotation optical element being a Dove prism.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.



Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraide (U.S. PG Pub 2016/0282627) in view of Brin et al. (U.S. PG Pub 2013/0038510) in view of Tatsuta et al. (U.S. PG Pub 2018/0031847) in view of Miyashita (U.S. PG Pub 2010/0283959).

Regarding Claim 10, Hiraide in view of Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) according to Claim 1 (See Above).  Hiraide is silent with regards to wherein the adjuster has a rectangular shape with two holes near short sides of the rectangular shape.
Miyashita teaches wherein the adjuster (Figure 8A – 8C, Element 31.  Paragraph 63) has a rectangular shape (Seen in Figures 8A and 8B) with two holes (Seen in Figure 8B) near short sides of the rectangular shape (Seen in Figures 8A and 8B).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head-mounted display of Hiraide, the bendable adjuster of Brin et al., and the bridge adjuster of Tatsuta et al. with the supporting member of Miyashita.  The motivation to modify the teachings of Hiraide, Brin et al., and Tatsuta et al. with the teachings of Miyashita is to provide a head mounted device that can flexibly adapt to various face sizes of different wearers, as taught by Miyashita (Paragraph 36).

Regarding Claim 11, Hiraide in view of Brin et al. in view of Tatsuta et al. in view of Miyashita teach the head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) according to Claim 10 (See Above).  Hiraide is silent with regards to wherein the adjuster is inserted into attachment groove portions of the housing and screwed to the housing through the two holes.
Miyashita teaches wherein the adjuster (Figure 8A – 8C, Element 31.  Paragraph 63) is inserted into attachment groove portions (Figures 8A – 8C, Element G3.  Paragraph 63) of the housing and screwed (Figures 8A – 8C, Element Screw.  Paragraph 64) to the housing through the two holes (Seen in Figures 8A – 8C).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head-mounted display of Hiraide, the bendable adjuster of Brin et al., and the bridge adjuster of Tatsuta et al. with the supporting member of Miyashita.  The motivation to modify the teachings of Hiraide, Brin et al., and Tatsuta et al. with the teachings of Miyashita is to provide a head mounted device that can flexibly adapt to various face sizes of different wearers, as taught by Miyashita (Paragraph 36).

Regarding Claim 12, Hiraide in view of Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1 - 16, Element 100.  Paragraph 39) according to Claim 1 (See Above).  Hiraide is silent with regards to wherein the adjuster is attached to the housing through an adhesive.
Miyashita teaches wherein the adjuster (Figure 3A – 3C, Element 3.  Paragraphs 40 – 45) is attached to the housing through an adhesive (Paragraph 43).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head-mounted display of Hiraide, the bendable adjuster of Brin et al., and the bridge adjuster of Tatsuta et al. with the supporting member of Miyashita.  The motivation to modify the teachings of Hiraide, Brin et al., and Tatsuta et al. with the teachings of Miyashita is to provide a head mounted device that can flexibly adapt to various face sizes of different wearers, as taught by Miyashita (Paragraph 36).



Response to Arguments
Regarding the first argument, in which the applicant asserts that Brin et al. fails to disclose at least the newly added limitations of at least Claim 1.  The applicant further argues that the prior art fails to cure the deficiencies of Brin et al.  The examiner respectfully disagrees with the applicant’s assertion.  The examiner notes that the ground of rejection has been changed in light of the applicant’s amendment to the instant claim language.  Hiraide teaches a heads-up display where a display shines light through an optical system and then through a light guide before being displayed to the user, similar to the instant invention.  The Office is unmoved by the applicant’s assertion and the rejection is maintained. 
All arguments are considered moot in light of the new grounds of rejection presented above, necessitated by the applicant’s amendment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sugihara et al. (U.S. PG Pub 2011/0234476), Cajigas et al. (U.S. PG Pub 2013/0120224), Kim et al. (U.S. PG Pub 2015/0219902), and Porter et al. (U.S. PG Pub 2020/0233213) disclose heads-up displays (Figures 2 - 16, Element 80.  Paragraph 47) that are capable of recalibrating visual displays (Figures 2 - 16, Element 80.  Paragraph 47) due to non-aligned images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625